UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-1879


ARLIN EDWARD RANEY,

                  Plaintiff - Appellant,

            v.

SECRETARY    OF   COMMERCE;   UNITED   STATES   PATENT   &   TRADEMARK
OFFICE,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:09-cv-00352-TSE-TRJ)


Submitted:    February 25, 2010                 Decided:     March 2, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Arlin Edward Raney, Appellant Pro Se.     Dennis Carl Barghaan,
Jr., Assistant United States Attorney, Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Arlin Edward Raney appeals the district court’s order

dismissing his civil action.      We have reviewed the record and

find   no   reversible   error.   Accordingly,    we    affirm   for    the

reasons stated by the district court.         Raney v. Secretary of

Commerce,   No.   1:09-cv-00352-TSE-TRJ   (E.D.   Va.   filed    June   30,

2009; entered July 1, 2009).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                 AFFIRMED




                                  2